EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
It is noted that claim 8 stands CANCELLED.

The drawings of November 26, 2019 are hereby accepted as FORMAL.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In independent claim 14 as newly-amended, the following terms are interpreted under 35 USC 112(f): “means for detecting …” (line 3); “means for decoding …” (line 6); “means for associating …” (line 9); “means for storing …” (line 14); and, “means for sampling …” (line 15).

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9-14 are allowable over the prior art of record due to the amendment of September 14, 2021 and the remarks with the amendment, which remarks were accepted as being persuasive.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A method for measuring antenna patterns and angle error measurement by elevation segments of a secondary radar, each pattern being associated with a reception channel, wherein over a given time period, the unsolicited asynchronous replies, of DF 17/18 [[long]] ADS-B squitters type, transmitted by targets present in the airborne environment of said radar, are detected, each of said squitters containing 3D position information on the target which transmits it; for each detection, the DF 17/18 [[long]] ADS-B squitter is decoded to check that the detected target is located in accordance with the position information contained in said squitter, the non-conforming detections being rejected; for each detection retained, the time of said detection, the value of the azimuth of the axis of the main beam of said antenna, the angle error measurement voltage and the received power value on each of said SUM, DIFF, CONTFront, CONT_Back reception channels are associated with said detection, the position information contained in said squitter giving, by calculation, the elevation segment in which said detection is situated; said values obtained over said period being stored, the measured patterns and the angle error measurements being sampled, by elevation segment, from said stored values.”  (Bold added).

In that each of dependent claims 2-7 and 9-13 depends ultimately from allowable, independent claim 1, each of dependent claims 2-7 and 9-13 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of claim 14 as newly-amended to become independent claim 14 is as follows:
“14. (Currently Amended) A secondary radar, comprising: means for detecting over a given time period, the unsolicited asynchronous replies, of DF 17/18 ADS-B squitters type, transmitted by targets present in the airborne environment of said radar, each of said squitters containing 3D position information on the target which transmits it; means for decoding for each detection and over said time period, the DF 17/18 ADS-B squitter, to check that the detected target is located in accordance with the position information contained in said squitter, the non-conforming detections being rejected; means for associating with said detection and over said time period, for each detection retained, the time of said detection, the value of the azimuth of the axis of the main beam of said antenna, the angle error measurement voltage and the received power value on each of said SUM, DIFF, CONTFront, CONT_Back reception channels, the position information contained in said squitter giving, by calculation, the elevation segment in which said detection is situated; means for storing over said time period, said values obtained over said period, means for sampling, over said time period, the measured patterns and the angle error measurements, by elevation segment, from said stored values.”  (Bold added).
With respect to independent claim 14, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648